UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting MaterialUnder Rule 14a-12 HNI CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Internal Email to Members April 22, Dear Members, As an HNI Corporation shareholder, you should have recently received the 2010 HNI Corporation Proxy Statement (the "Proxy Statement") and proxy card for the Annual Meeting of Shareholders that will be held on Tuesday, May 11, The Proxy Statement discusses five management proposals.For information regarding the proposals, please refer to the appropriate section of the Proxy Statement.If you have any questions, please contact: Kelly McGriff, Treasurer and Vice President, Investor Relations Phone: 563-272-7967 Email: mcgriffk@hnicorp.com As a fellow HNI member and shareholder, I encourage you to take an active role in HNI's future by reading the Proxy Statement and completing and returning your proxy card with votes "FOR" each of the management proposals as recommended by the HNI Board of Directors.Every vote is important and your vote is no exception, regardless of the number of shares you own. Thank you for your continued support and commitment to HNI Corporation. Sincerely, /s/ Stan A. Askren Stan A.
